Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 2014.0240305) in view of Jeong (US 2016.0283101).
Regarding claim 1, Chae disclose:
A display device comprising: a display panel including pixels arranged in a plurality of areas; a timing controller configured to generate image data based on input image data; a data driver configured to generate a data signal corresponding to the generated image data and supply the data signal to the pixels; a power supply configured to supply a first power supply voltage to the display panel; and a power controller configured to calculate a load value and a peak grayscale of the entire display panel based on the input image data, receive feedback voltages of the first power supply voltage from first areas of the plurality of areas in which voltage drop of the first power supply voltage occurs, and generate a power control signal for changing the level of the first power supply voltage based on the peak grayscale and the feedback voltages (see Fig. 1; [0047-0051, 0078]; display panel 1; pixel area 10; timing controller 40 to generate image data RGB based on input data InD; data driver 30 to generate data signal Dm and supply to pixels PX; power supply 50 to supply first power to display panel; power controller 60 to calculate peak (maximum) grayscale of display panel; receive voltage drop of first power supply voltage and generate power control signal to fix the first power supply voltage, based on grayscale maximum and voltage drop data). 
Chae is not explicit as to, but Jeong disclose:
a power controller configured to calculate a load value and generate a power control signal based on the load value (see Fig. 4; [0092, 0114-0115]; 412 to calculate load of display based on input data, to generate power control signal based thereon). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of applicant’s invention, to combine the known techniques of Jeong to that of Chae, to predictably provide an increase in size and resolution of a display ([0006]). 
Regarding claim 13, the rejection of claim 1 is incorporated herein. Chae further disclose:
the power supply includes a power supply voltage digital-to-analog converter configured to provide, to the display panel, a corrected first power voltage corresponding to the power control signal (see [0064]; DAC 68). 
Regarding claim 19, claim 19 is rejected under the same rationale as claim 1.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 2014.0240305) in view of Jeong (US 2016.0283101) in further view of Lui (US 2018.0364514).
Regarding claim 15, the rejection of claim 1 is incorporated herein. Chae and Jeong are not explicit as to, but Lui disclose:
the data driver includes a plurality of source driver ICs mounted on each of a plurality of flexible films, and one side of each of the flexible films is connected to one side of the display panel (see Fig. 1; [0056]; SDICs 4; flex film 21 on one side of the display panel 12). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of applicant’s invention, to combine the known techniques of Lui to that of Chae as modified by Jeong, to predictably provide a reliable connection between the external circuitry and the display in order to carry out the functionality of the device.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 2014.0240305) in view of Jeong (US 2016.0283101) in further view of Lui (US 2018.0364514) in even further view of Jang (US 2018.0190218).
Regarding claim 16, the rejection of claim 1 is incorporated herein. Chae and Jeong are not explicit as to, but Lui disclose:
printed circuit boards on the other side of the flexible film (see Fig. 1; flex film 21 connected to first circuits 15). 
Chae, Jeong, and Lui are not explicit as to, but Jang disclose:
part of the first printed circuit boards are directly connected through a first connection portion to a second printed circuit board on which the power supply is mounted, and the others of the first printed circuit boards are connected through a second connection portion to the part of the first printed circuit boards directly connected to the second printed circuit board (see Fig. 3; [0083]; first printed circuit board, SPCB connected to film (e.g., film 21 of Lui) on which an SDIC is mounted, is directly connected through first connection FFCC, then connected to second d printed circuit board CPCB to which the power supply is mounted; where it would be further obvious that the SPCB of Jang can be divided/duplicated in the way shown in Lui, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of applicant’s invention, to combine the known techniques of Jang to that of Chae as modified by Jeong and Lui, to predictably provide a reliable connection to a power source of the device.
Regarding claim 17, the rejection of claim 16 is incorporated herein. Lui and Jang further disclose:
the first areas include a first input terminal of the first printed circuit board for supplying the first power supply voltage to a source driver IC relatively farther from the power supply in a first direction, and a second input terminal of the first printed circuit board for supplying the first power supply voltage to a source driver IC relatively farther from the power supply in a second direction (see Lui Fig. 1; Jang Fig. 3; where the SDICs are located in various distances from the power source, and connected there to)


Allowable Subject Matter
Claims 2-12, 14, 18, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/                Primary Examiner, Art Unit 2621